Illinois Official Reports

                                       Appellate Court



                  Ruhl v. Department of Corrections, 2015 IL App (3d) 130728



Appellate Court          RONALD RUHL, ROBERT HERNANDEZ and DOUGLAS OAKS,
Caption                  Plaintiffs-Appellants, v. THE DEPARTMENT OF CORRECTIONS,
                         Defendant-Appellee.



District & No.           Third District
                         Docket No. 3-13-0728



Rule 23 Order filed      May 8, 2015
Motion to publish
allowed                  June 23, 2015
Opinion filed            June 23, 2015



Decision Under           Appeal from the Circuit Court of Will County, No. 12-MR-1674; the
Review                   Hon. Roger Rickmon, Judge, presiding.



Judgment                 Affirmed.



Counsel on               Ronald Ruhl and Douglas E. Oaks, both of Joliet, and Robert
Appeal                   Hernandez, of Mt. Sterling, appellants pro se.

                         Lisa Madigan, Attorney General, of Chicago (Ann C. Maskaleris,
                         Assistant Attorney General, of counsel), for appellee
     Panel                    JUSTICE SCHMIDT delivered the judgment of the court, with
                              opinion.
                              Justices Holdridge and Wright concurred in the judgment and opinion.


                                               OPINION

¶1          Plaintiffs, Ronald Ruhl, Robert Hernandez and Douglas Oaks, inmates incarcerated in the
       Illinois Department of Corrections (DOC), filed a petition for writ of mandamus against the
       DOC in the Will County circuit court. The complaint alleged that the DOC had been
       overcharging plaintiffs for goods sold at the prison commissary in violation of section 3-7-2a
       of the Unified Code of Corrections (Unified Code) (730 ILCS 5/3-7-2a (West 2008)).
¶2          The DOC filed a motion to dismiss pursuant to section 2-619(a)(9) of the Code of Civil
       Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2012)), arguing that the inmates lacked
       standing to enforce section 3-7-2a of the Unified Code against it.
¶3          The trial court granted the DOC’s motion to dismiss.
¶4          Plaintiffs appeal, arguing that this court’s recent decision in Jackson v. Randle, 2011 IL
       App (4th) 100790, is flawed and they do, in fact, have standing to enforce the relevant statutory
       provision.
¶5          We affirm.

¶6                                                FACTS
¶7         In August 2012, Ruhl, an inmate in the DOC’s custody incarcerated at the Stateville
       Correctional Center in Joliet, filed a complaint for mandamus relief against the DOC. Ruhl
       alleged that the DOC had been “illegally” overcharging him for goods sold at the prison
       commissary by marking up the price of those goods beyond the percentage price caps outlined
       in section 3-7-2a of the Unified Code (730 ILCS 5/3-7-2a (West 2008)). Section 3-7-2a allows
       an additional charge of up to 35% for tobacco products and up to 25% for nontobacco
       products. According to Ruhl, the Illinois Auditor General determined in a report that the DOC
       had been exceeding the statutorily allowed maximum markup on goods sold to inmates by 9%
       in its prison commissaries since November 1, 2005. He alleged that the DOC’s failure to
       comply with section 3-7-2a had resulted in its “illegal procurement” of $576.62 from his
       inmate trust fund account.
¶8         Ruhl’s petition further asserted that he had attempted to seek relief for the DOC’s violation
       through various avenues. He initially sought relief through the prison’s grievance process,
       which ultimately resulted in the Administrative Review Board finding “no merit” to his
       grievance. Next, he sought “a remedy through the Illinois Court of Claims” that he alleged
       resulted in a rejection over subject matter jurisdiction, with a final ruling issued on May 8,
       2012. Finally, Ruhl alleged that he had “contacted several different government agencies” for
       assistance in compelling the DOC to comply with section 3-7-2a, all to no avail.
¶9         As for relief, Ruhl’s petition sought a ruling that the DOC’s actions in exceeding the
       allowed statutory markup on commissary items was unlawful as contrary to the language of
       section 3-7-2a. He requested the court enter an order: (1) compelling the DOC to comply with


                                                   -2-
       section 3-7-2a; (2) crediting his inmate trust fund account with all “illgotten funds” since
       November 1, 2005; and (3) compelling payment of all his costs and fees.
¶ 10       The DOC moved to dismiss Ruhl’s complaint pursuant to section 2-619(a)(9) of the Code
       (735 ILCS 5/2-619(a)(9) (West 2012)). The DOC contended that inmates lacked standing to
       enforce section 3-7-2a of the Unified Code. It explained that in Jackson v. Randle, 2011 IL
       App (4th) 100790, the Fourth District affirmed the dismissal of an inmate’s complaint, nearly
       identical to Ruhl’s, on the basis that inmates lack standing to enforce the percentage price caps
       for commissary goods outlined in section 3-7-2a of the Unified Code against the DOC. Ruhl
       opposed the motion to dismiss, to which the DOC responded.
¶ 11       During briefing on the DOC’s motion to dismiss, plaintiffs Hernandez and Oaks, also
       inmates in the DOC’s custody incarcerated at the Stateville Correctional Center, each filed
       complaints for mandamus relief against the DOC nearly identical to the petition filed by Ruhl.
       The allegations in Oaks’ and Hernandez’s complaints mirrored those in Ruhl’s with the
       exception that neither Oaks nor Hernandez alleged he had pursued an action in the Court of
       Claims or sought the assistance of other governmental agencies in compelling the DOC’s
       compliance.
¶ 12       Oaks alleged that the DOC illegally procured more than $361 from his inmate trust fund
       account, while Hernandez alleged that more than $537 had been illegally procured from his
       inmate trust fund account. Both Oaks and Hernandez sought relief identical to Ruhl’s. The
       DOC separately moved to dismiss Oaks’ petition for the same reasons it sought dismissal of
       Ruhl’s.
¶ 13       In April of 2013, Ruhl moved to consolidate Oaks’ and Hernandez’s cases with his “as a
       matter of judicial economy and convenience” because their complaints were “essentially
       identical” to his. Ruhl sought consolidation to “avoid all parties submitting essentially the
       same filings, arguments, etc., and the court issuing multiple rulings on this same matter.” Oaks
       and Hernandez supported Ruhl’s motion to consolidate by affidavits, each averring that he was
       in favor of the consolidation “for reasons of judicial economy and convenience.” On April 25,
       2013, the trial court consolidated the three cases.
¶ 14       The trial court heard argument on the DOC’s motion to dismiss in June and July of 2013.
       On July 25, 2013, the court stated that it had “to grant the motion to dismiss” though it did not
       “necessarily agree with the rationale of the Jackson court.” The court further stated that it had
       “given [its] preliminary determination” and that it would “issue a written opinion” but that the
       “appeal time starts to run when I issue and sign a written order, so right now there is no 30 days
       running.”
¶ 15       Plaintiffs filed a notice of appeal on September 6, 2013.
¶ 16       On December 31, 2013, the trial court entered a two-page order, noting the actions had
       been consolidated and recounting the parties’ arguments. The court granted the DOC’s motion
       to dismiss, reasoning that under the rationale of Jackson, section 3-7-2a of the Unified Code
       did not confer upon plaintiffs the right to challenge the DOC’s policies or commissary prices.

¶ 17                                             ANALYSIS
¶ 18       Plaintiffs argue that the trial court erred in granting the DOC’s motion to dismiss, where
       plaintiffs did have standing to enforce section 3-7-2a and the Fourth District’s decision in



                                                   -3-
       Jackson is contrary to our supreme court’s decision in Hadley v. Illinois Department of
       Corrections, 224 Ill. 2d 365 (2007). We disagree.
¶ 19       Section 3-7-2a of the Unified Code provides, in pertinent part, as follows:
               “If a facility maintains a commissary or commissaries serving inmates, the selling
               prices for all goods shall be sufficient to cover the costs of the goods and an additional
               charge of up to 35% for tobacco products and up to 25% for non-tobacco products. The
               amount of the additional charges for goods sold at commissaries serving inmates shall
               be based upon the amount necessary to pay for the wages and benefits of commissary
               employees who are employed in any commissary facilities of the Department. The
               Department shall determine the additional charges upon any changes in wages and
               benefits of commissary employees as negotiated in the collective bargaining
               agreement. ***
                   Items purchased for sale at any such commissary shall be purchased, wherever
               possible, at wholesale costs. If a facility maintains a commissary or commissaries as of
               the effective date of this amendatory Act of the 93rd General Assembly, the
               Department may not contract with a private contractor or vendor to operate, manage, or
               perform any portion of the commissary services. The Department may not enter into
               any such contract for commissary services at a facility that opens subsequent to the
               effective date of this amendatory Act of the 93rd General Assembly.” 730 ILCS
               5/3-7-2a (West 2008).
¶ 20       First, we note that plaintiffs brought their complaint in the form of a mandamus petition.
       Mandamus is an extraordinary remedy that is granted to enforce the performance of a public
       officer’s official nondiscretionary duties as a matter of right. Rodriguez v. Illinois Prisoner
       Review Board, 376 Ill. App. 3d 429, 433 (2007). For mandamus to issue, a plaintiff must
       establish material facts that demonstrate: (1) his clear right to the requested relief; (2) a clear
       duty on the defendant to act; and (3) clear authority existing in the defendant to comply with an
       order granting mandamus relief. Id. at 433-34. We review orders dismissing a petition for
       mandamus and orders granting a defendant’s motion to dismiss pursuant to section 2-619(a)(9)
       de novo. See id. at 434; Lacey v. Village of Palatine, 232 Ill. 2d 349, 359 (2009).
¶ 21       According to the State, whether plaintiffs have a clear right to the relief they request turns
       on whether or not they have standing to enforce the percentage price caps for commissary
       goods outlined in section 3-7-2a of the Unified Code. “Generally, the doctrine of standing is
       designed to ‘preclude persons who have no interest in a controversy from bringing suit.’ ”
       Jackson v. Randle, 2011 IL App (4th) 100790, ¶ 14 (quoting Glisson v. City of Marion, 188 Ill.
2d 211, 221 (1999)).
¶ 22       As the State points out, both in its motion to dismiss and on appeal, the Jackson court
       recently decided this exact issue. While Jackson did not seek relief through a mandamus
       petition, his arguments were identical to plaintiffs’ here, i.e., the DOC overcharged him and
       other inmates in violation of section 3-7-2a of the Unified Code. 730 ILCS 5/3-7-2a (West
       2008); Jackson, 2011 IL App (4th) 100790, ¶ 16. The Jackson court rejected this argument,
       stating that section 3-7-2a “does not expressly confer standing on inmates–or anyone else, for
       that matter–to enforce the cost percentages outlined therein.” Id.
¶ 23       Relying heavily on Ashley v. Snyder, 316 Ill. App. 3d 1252, 1258-59 (2000), the Jackson
       court went on to note that DOC regulations and the Unified Code were designed to provide
       guidance to prison officials in the administration of prisons, not to create more rights for

                                                    -4-
       inmates than those that are constitutionally required. “Inmates have a constitutional right to
       adequate water, shelter, food, drinking water, clothing, sanitation, and medical care, personal
       safety, reasonable access to courts, and the reasonable opportunity to exercise religious
       freedom.” Jackson, 2011 IL App (4th) 100790, ¶ 17 (citing Ashley, 316 Ill. App. 3d at
       1258-59). Conspicuously absent from this list is an inmate’s right to commissary items at a
       specific price, or commissary items generally.
¶ 24       Plaintiffs make a sweeping reference to due process, arguing that the notion that inmates do
       not have standing to enforce the statute “defies the basic principles of common law and due
       process.” To the extent that this constitutes a due process argument, it is easily dispelled. In
       Duane v. Hardy, 2012 IL App (3d) 110845, ¶¶ 14-15, this court held that plaintiff had no
       enforceable rights under section 3-7-2(c), which plaintiff argued entitled him to one hour
       out-of-cell exercise daily. The court noted that “[p]rison regulations, including statutory
       provisions, do not confer rights on inmates or provide a basis for an inmate’s constitutional
       claims.” Id. ¶ 15 (citing Dupree v. Hardy, 2011 IL App (4th) 100351, ¶¶ 25-26). Furthermore,
       and relying on Jackson, 2011 IL App (4th) 100790, ¶ 17, the Duane court found that because
       plaintiff was not entitled under the statute to one hour of daily exercise out of his cell, he
       cannot claim a due process violation based on the DOC’s alleged failure to provide him notice
       and an opportunity to be heard before he is deprived of the claimed right. Duane, 2012 IL App
       (3d) 110845, ¶ 16.
¶ 25       We find no reason to deviate from the holding of Jackson. We similarly find that plaintiffs
       here have no constitutionally protected rights to commissary items at a specified price, nor
       does section 3-7-2a function to create one. Indeed, they have no right to a commissary at all,
       where the creation and maintenance of a prison commissary falls completely within the
       discretion of the DOC. See 730 ILCS 5/3-7-2a (West 2012). Plaintiffs failed to establish a clear
       right to the relief requested; therefore, the trial court did not err in dismissing their mandamus
       petition.
¶ 26       Finally, we reject plaintiffs’ claim that Jackson is contrary to our supreme court’s decision
       in Hadley v. Illinois Department of Corrections, 224 Ill. 2d 365 (2007). In Hadley, the plaintiff
       took issue with the DOC’s interpretation of section 3-6-2(f) of the Unified Code, which
       exempts an “ ‘indigent’ ” inmate from a $2 copayment for nonemergency medical and dental
       treatment, providing for recoupment of such copayment against an inmate’s current or future
       funds in his inmate trust account. (Emphasis omitted.) Id. at 372-73 (quoting 730 ILCS
       5/3-6-2(f) (West 2004)). To implement the provisions of section 3-6-2(f), the DOC adopted
       certain administrative rules. Id. at 373. Our supreme court concluded that the DOC’s definition
       of “ ‘indigent’ ” prisoner within its administrative rules conflicted with the Unified Code. Id. at
       376.
¶ 27       Hadley is thus easily distinguishable from the case at bar, where we are not confronted with
       administrative rules or definitions that conflict with the Unified Code. Furthermore, the court’s
       analysis was limited to the statutory interpretation issue; there was no argument or discussion
       regarding standing or whether the Unified Code provided an inmate with an enforceable cause
       of action. The holding of Jackson regarding section 3-7-2a is thus not contrary to our supreme
       court’s decision in Hadley.
¶ 28       We, accordingly, find that the trial court did not err in dismissing plaintiffs’ mandamus
       petition.


                                                    -5-
¶ 29                                     CONCLUSION
¶ 30   For the foregoing reasons, the judgment of the circuit court of Will County is affirmed.

¶ 31   Affirmed.




                                              -6-